Title: To Alexander Hamilton from Timothy Pickering, 22 March 1796
From: Pickering, Timothy
To: Hamilton, Alexander


Department of State March 22. 1796.
Dear Sir
The President is anxious to ascertain whether the gentlemen he has thought of for Commissioners under the 6th & 7th articles of the British treaty will accept of those employments. He has concluded to appoint Egbert Benson Esqr. one of the Commissioners for executing the 6th article, relative to the debts owing to British subjects—if he will accept of the employment. He is held in such high estimation for his abilities & integrity, as to render it extremely desirable that the appointment might meet his acceptance. The compensation will not be less than £1000. sterling a year; & it may rise to £1500: we do not yet know what agreement will be made on this head, under the 8th article of the treaty. The continuance of the employment you and he can judge of better than I. Whether he can hold his present office of Judge on the New-York Bench and the office of commissioner, at the same time, you and he can also determine. But should his acceptance of the latter employment necessarily vacate his seat on that bench, it would naturally conduct him to one more important—in the supreme court of the U.States.
I forbear to intimate any other considerations to induce Mr. Benson’s acceptance of the proposed office: you will more accurately estimate every motive of expedience and public utility which can properly influence his decision.
I hope Judge Benson is in New-York that his immediate determination may be given; if not, you will be so obliging as to write to him for the purpose. In the mean time the President will be obliged by your acknowledging the receipt of this letter, and embracing the earliest moment to communicate Judge Benson’s decision.
I am with sincere respect & esteem   yours
Timothy Pickering
Colo. Hamilton.
 